Citation Nr: 0840880	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected chronic 
epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1988 to March 1991

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for fibromyalgia, to include as secondary 
to chronic epididymitis.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri, 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDING OF FACT

The preponderance of the evidence establishes that the 
veteran's fibromyalgia is not etiologically related to 
service, and is not related to the veteran's service-
connected chronic epididymitis.


CONCLUSION OF LAW

The veteran's fibromyalgia was not incurred in, or aggravated 
by active military service, and is not proximately due to, or 
the result of the veteran's service-connected chronic 
epididymitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C. F. R. §§ 3.303, 3.304, 
3.310(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated August 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection on a secondary basis; the division of 
responsibility between the appellant and VA for obtaining the 
required evidence; and the RO requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).

The Board recognizes that the August 2006 letter did not 
advise the veteran as the evidence needed to substantiate a 
claim for service connection on a direct basis.  However, his 
claim was specifically adjudicated on that basis in an 
October 2007 Statement of the Case.  Given the contents of 
the August 2006 notice letter as to the secondary aspect of 
the claim, and as to his and VA's responsibilities, and both 
the legal criteria and analysis set forth in the Statement of 
the Case, the Board finds that a reasonable person would have 
known how to substantiate the claim on a direct basis.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, 
any error in the content of the notice letter is harmless.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, and private physician treatment 
records.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The veteran 
has not referenced any outstanding, available records that he 
wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and added to the 
claims folder.

The Board also notes that the VAMC treatment records contain 
a statement from the veteran concerning an attempt to obtain 
disability benefits from the Social Security Administration 
(SSA).  (See VAMC treatment record, July 2006.)  In this 
regard, the Board has considered the holding of Tetro v. 
Gober, 14 Vet. App. 110 (2000), and other cases, wherein the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  The Board has also considered 
VA's heightened duty under the VCAA to obtain records in the 
possession of another Federal Agency.

However, the duty to obtain records only applies to records 
that are "relevant" to the claim. See 38 U.S.C.A. § 
5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  In this case, the 
veteran was advised in the notice letter that VA would assist 
him in obtaining relevant records, including records in the 
possession of another Federal Agency, including SSA.  
However, he never identified records in the possession of SSA 
as being relevant, and he has not other suggested that any 
such records would show that his claimed disability is 
related to his service-connected epididymitis, or to his 
military service.  Thus, there is no indication that SSA is 
in possession of any records that would be relevant to this 
claim.  Remanding the case to obtain SSA records would serve 
no useful purpose.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service, or a 
disease manifested during an applicable presumptive period; 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that an examination is not needed in this 
case for the veteran's claim of fibromyalgia, as there is no 
competent lay or medical evidence suggesting an association 
between the claimed disability and service, or a service-
connected disability.

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as will be discussed in greater detail 
below, the Board finds that the veteran has not provided lay 
testimony suggesting the onset of his symptoms while on 
active duty.  Thus, there is no continuity of symptomatology 
as contemplated by the Court in Charles.  

Furthermore, while the veteran has argued that his claimed 
fibromyalgia is related to his service-connected 
epididymitis, a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the veteran's fibromyalgia to his service-
connected chronic epididymitis.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the lay opinions of the appellant 
or those of his representative serve to establish any 
association between the veteran's fibromyalgia and his 
military service, or service-connected chronic epididymitis.  
As there is no other competent evidence suggesting any 
association with service, the Board finds that an examination 
is not warranted under the criteria set forth in McLendon.  
See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

II. Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason, and 
as the veteran's claim was pending before the regulatory 
change was made, the Board will consider the claim under the 
prior version of 38 C.F.R. § 3.310, as it is more favorable 
to the veteran.

III. Analysis

The veteran contends that he has fibromyalgia as a result of 
the pain he continues to experience from his service-
connected chronic epididymitis.  (See Notice of Disagreement, 
December 2006.)  He also argues that the stress from military 
service, which he claims caused his epididymitis, has in turn 
resulted in fibromyalgia.  (See Travel Board Hearing 
transcript, September 2008.)  The veteran was service-
connected for chronic epididymitis, effective March 28, 1991, 
in a June 1991 rating decision.  

Under the "Persian Gulf War Veterans' Act" (Title I of the 
"Veterans' Benefits Improvements Act of 1994" Public Law 
103-446), VA is authorized to compensate any Persian Gulf 
veteran suffering from a qualifying, chronic, medically 
unexplained illness, such as fibromyalgia, which became 
manifest either during active duty in the Southwest Asia 
theater, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations.  38 C.F.R. § 3.317.  However, as there 
is no evidence in the instant case that the veteran served in 
Southwest Asia during the Persian Gulf War, he does not 
qualify for service connection under this provision.

As an initial matter, the Board notes that the veteran's 
service treatment records dated January 1988 to June 1990 
show that he was not treated for or otherwise found to have 
fibromyalgia during active service.  A service separation 
report is not in the claims folder.  VAMC treatment records 
note that in September 2005, the veteran was seen as part of 
an attempt to obtain Social Security Disability Insurance 
(SSDI).  (See VAMC record, September 20, 2005.)  The veteran 
told the examiner that he felt feverish and had achy muscles, 
joint aches in his hands, neck, elbows, knees and shoulders, 
and tension headaches.  The examiner noted that the veteran 
had some tenderness at the base of his neck and anterior 
shoulders, but said he was unable to elicit tender points at 
any other location; he did not diagnose the veteran with 
fibromyalgia.  However, a partial VAMC medical record dated 
October 2005 indicates that the veteran did receive a 
diagnosis of fibromyalgia.  The veteran was also diagnosed as 
having fibromyalgia in a September 2006 VAMC treatment 
record.  In light of these findings, the Board acknowledges 
that the veteran has a current diagnosis of fibromyalgia for 
the purposes of this decision.

However, while the first requirement for establishing service 
connection has been met, as stated above, the veteran's 
service treatment records indicate no complaints or diagnosis 
of fibromyalgia during service.  Furthermore, there is no 
medical evidence of record relating the currently diagnosed 
fibromyalgia to active service.  

The Board has considered the veteran's assertion that stress 
experienced during military service could have caused or 
contributed to the development of fibromyalgia.  
Significantly, however, he has not alleged the onset of 
symptoms of fibromyalgia during service, and continuously 
thereafter.  During his personal hearing, his representative 
asked whether or not the veteran had experienced symptoms 
during service or immediately thereafter.  In response, the 
veteran reported fever symptoms in 1993, which was 
approximately two years following his separation from 
service, and he denied any joint pain at that time.  He did 
report undergoing a sleep study 10 to 12 years ago, but that 
still dates the onset of sleep problems several years after 
his separation from service.  He later stated that it was his 
belief that he began receiving treatment for symptoms of 
fibromyalgia in 1993, which, as noted, is still two years 
after his separation from service.  He never asserted the 
onset of symptoms of fibromyalgia prior to 1993 during his 
hearing or in any written statement in support of his claim.  
Consequently, the Board finds that there is no lay evidence 
of a continuity of symptoms between his current disability 
and his military service.  

Absent such evidence, there must be competent medical 
evidence establishing a relationship between his military 
service and his fibromyalgia.  As previously discussed, the 
veteran has not been shown to have any medical training, and 
thus is not competent to provide an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  See Jandreau, supra; 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a 
result, his assertions do not constitute competent medical 
evidence that his fibromyalgia is a result of his military 
service.

Similarly, with regard to the veteran's claim that his 
fibromyalgia is the result of his service-connected chronic 
epididymitis, the Board notes that there is also no competent 
medical evidence of record showing that his fibromyalgia was 
either caused or aggravated by his service-connected 
disability.  Although the claims folder contains two other 
VAMC treatment records indicating respective diagnoses of 
fibromyalgia and myofascial pain (see treatment notes dated 
July and September 2006), neither of the medical 
professionals who examined the veteran opined or suggested 
that this disorder was in any way causally related to his 
military service.  Without such an opinion, the veteran's 
claim must fail.  As noted, the veteran as a lay person is 
not competent to render an opinion on a matter clearly 
requiring medical expertise, such as linking the veteran's 
fibromyalgia to his service-connected chronic epididymitis.

The veteran has also submitted several print and internet 
articles discussing possible causes of fibromyalgia, 
including infection, psychological stress, or hormonal 
changes.  The Board notes that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  However, the medical articles 
submitted are simply too general to make a causal link to 
either the veteran's chronic epididymitis or his military 
service that is more than speculative in nature.

The benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable to the veteran's claim, as there is 
not an approximate balance of evidence.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


